Judgment unanimously affirmed. Memorandum: We agree with Special Term that relator was not deprived of a prompt revocation hearing. Since Special Term’s decision we have held that both the "reasonable time” requirement of former subdivision 7 of section 212 of the Correction Law and the requirement in section 259-i (subd 3, par [f], cl [i]) of the Executive Law that parole revocation hearings be held within 90 days of the probable cause determination are subject to the limitation that the parolee must be subject to the convenience and practical control of the *726Parole Board (People ex rel. Spinks v Dillon, 68 AD2d 368, app dsmd 48 NY2d 1025; see People ex rel. Walsh v Vincent, 40 NY2d 1049). (Appeal from judgment of Wyoming Supreme Court — habeas corpus.) Present — Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.